Citation Nr: 1625378	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability other than irritable bowel syndrome, to include hiatal hernia, hemorrhoids, and an intestine polyp.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by loss of smell.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disability, to include sleep apnea.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.
7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a bilateral neurologic disability of the upper extremities.

9.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities.

10.  Entitlement to an initial rating higher than 10 percent for bilateral otitis externa.

11.  Entitlement to an initial compensable rating for residuals of a nasal fracture.

12.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome.

13.  Entitlement to a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy.

(The issues of entitlement to service connection for a bladder disability and a kidney disability are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from April 2006 to November 2007. 

These matters come before the Board of Veterans' Appeals (Board) from July 2010, February 2012, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and the Appeals Management Center (AMC) in Washington, DC.  In the July 2010 decision, the RO made the following determinations: granted service connection for bilateral otitis externa and assigned an initial 10 percent disability rating, effective June 26, 2009; awarded an increased (30 percent) disability rating for irritable bowel syndrome, effective September 8, 2008; and denied entitlement to a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy.  In the February 2012 decision, the AMC granted service connection for residuals of a nasal fracture and assigned an initial noncompensable disability rating, effective November 16, 2007.  In the January 2015 decision, the RO denied entitlement to service connection for hiatal hernia, bilateral hearing loss, chronic fatigue syndrome, loss of smell, a cervical strain status post facial/head trauma, and bilateral numbness in the upper and lower extremities and denied the Veteran's petition to reopen claims of service connection for sleep problems (to include sleep apnea), a bilateral eye disability, hemorrhoids, and an intestine polyp as new and material evidence had not been submitted.

In August 2013, the Board remanded the higher initial rating and increased rating issues listed above in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.   The Veteran testified before the undersigned at a February 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In May 2014, the Board again remanded the higher initial rating and increased rating issues listed above for further development.  

In its May 2014 remand, the Board included the inferred issue of entitlement to a TDIU and also remanded this issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447.  A Decision Review Officer (DRO) awarded a TDIU, from January 12, 2009, by way of an August 2015 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that awarded her TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.  

In her May 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge by way of videoconference with respect to the petition to reopen the claims of service connection for a gastrointestinal disability other than irritable bowel syndrome, bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, and a sleep disability and the claims of service connection for a neck disability and a bilateral neurologic disability of the upper and lower extremities.  She withdrew her hearing request in February 2016.

The (AOJ) characterized the gastrointestinal issue on appeal as entitlement to service connection for hiatal hernia in the January 2015 rating decision.  Similarly, the AOJ adjudicated the issues of entitlement to service connection for bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, and a bilateral eye disability on a de novo basis in the January 2015 decision.  However, claims of service connection for a disability manifested by loss of smell and a bilateral eye disability were denied in the July 2010 rating decision.  The Veteran did not appeal the July 2010 denial of these claims and new and material evidence pertaining to the claims of service connection for a disability manifested by loss of smell and a bilateral eye disability was not received within a year of the issuance of the July 2010 decision.  Also, claims of service connection for hiatal hernia, bilateral hearing loss, and chronic fatigue syndrome were denied in an unappealed May 2013 rating decision and new and material evidence was not received within a year of the issuance of that decision.
Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claims of service connection for hiatal hernia, bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, and a bilateral eye disability, regardless of whether the previous actions denying the claims was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of these claims.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the issues throughout the appeal, the Board has included the issues of whether new and material evidence has been received to reopen the claims of service connection for hiatal hernia, bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, and a bilateral eye disability and the issues on appeal have been characterized as set forth on the title page of this decision.

The issues of entitlement to service connection for a neck disability and a bilateral eye disability and entitlement to an initial compensable rating for residuals of a nasal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for hemorrhoids, a disability manifested by loss of smell, a sleep disability, and a bilateral eye disability were originally denied in a July 2010 rating decision on the basis that there was no current medical evidence of any diagnosed hemorrhoids, disability manifested by loss of smell, sleep disability, or bilateral eye disability; the claim of service connection for an intestine polyp was also denied in the July 2010 decision because the polyp was considered a laboratory finding and there was no current medical evidence of any disability associated with the polyp; the Veteran did not appeal these determinations; new and material evidence was received within a year of the issuance of the July 2010 denial of service connection for a sleep disability, but new and material evidence pertaining to the claims of service connection for hemorrhoids, a disability manifested by loss of smell, a bilateral eye disability, and an intestine polyp was not received within that year.

2.  The Veteran's claims of service connection for hemorrhoids and a sleep disability (to include sleep apnea) were again denied in a May 2013 rating decision as new and material evidence had not been submitted; at that time, claims of service connection for hiatal hernia, bilateral hearing loss, and chronic fatigue syndrome were separately denied on the merits on the basis that there was no current medical evidence of any hearing loss to an extent recognized as a disability for VA purposes or any chronic fatigue syndrome and no medical evidence that hiatal hernia had its onset in service or was otherwise related to service; the Veteran did not appeal the May 2013 decision within a year of its issuance and new and material evidence was not received within that year.

3.  Evidence received more than one year since the July 2010 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claims of service connection for a disability manifested by loss of smell, a bilateral eye disability, or an intestine polyp. 

4.  Evidence received more than one year since the May 2013 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claims of service connection for hemorrhoids, hiatal hernia, bilateral hearing loss, or chronic fatigue syndrome.

5.  Evidence received more than one year since the May 2013 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a sleep disability and a bilateral eye disability, the absence of which was the basis of the previous denials.

6.  Sleep apnea did not have its clinical onset in service, is not otherwise related to active duty, and is not caused or aggravated by a service-connected disability.
7.  The Veteran does not have any current neurologic disability of the upper extremities.

8.  The Veteran does not have any current neurologic disability of the lower extremities.

9.  Bilateral otitis externa is manifested by ear itching, drainage, swelling, and pain with subjective reports of decreased hearing and occasional vertigo.

10.  Irritable bowel syndrome is manifested by abdominal pain, tenderness, cramping, flatulence, nausea, vomiting, alternating diarrhea and constipation, and occasional minor fecal leakage.

11.  Status post hysterectomy with history of hysteroscopy is manifested by removal of the uterus, without removal of the ovaries.


CONCLUSIONS OF LAW

1.  The RO's July 2010 decision that denied the claims of service connection for hemorrhoids, a disability manifested by loss of smell, a bilateral eye disability, and an intestine polyp is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The RO's May 2013 decision that denied the claims of service connection for hemorrhoids, hiatal hernia, bilateral hearing loss, chronic fatigue syndrome, and a sleep disability is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

3.  The evidence received since the July 2010 and May 2013 RO decisions is not new and material and, therefore, insufficient to reopen the claims of service connection for a gastrointestinal disability other than irritable bowel syndrome (to include hiatal hernia, hemorrhoids, and an intestine polyp), bilateral hearing loss, chronic fatigue syndrome, and a disability manifested by loss of smell.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

4.  The evidence received since the July 2010 and May 2013 RO decisions is new and material and, therefore, sufficient to reopen the claims of service connection for a sleep disability and a bilateral eye disability.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).

5.  The Veteran does not have a current neurologic disability of the upper extremities that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The Veteran does not have a current neurologic disability of the lower extremities that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

7.  Sleep apnea was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

8.  The criteria for an initial rating higher than 10 percent for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Codes (DC) 6204, 6210 (2015).

9.  The criteria for a rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes (DC) 7319, 7332 (2015).

10.  The criteria for a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.116 Diagnostic Codes (DC) 7617, 7618 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claims of service connection for a sleep disability and a bilateral eye disability, the claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for a higher initial rating for bilateral otitis externa, the appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the petition to reopen the claims of service connection for a gastrointestinal disability other than irritable bowel syndrome, bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, the claims of service connection for a bilateral neurologic disability of the upper and lower extremities and a sleep disability, and the claims for increased ratings for irritable bowel syndrome and status post hysterectomy with history of hysteroscopy, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, VCAA notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

In pre-adjudication letters dated in July 2009, May 2013, and September 2014, the RO notified the Veteran of the evidence needed to substantiate the underlying claims of service connection for a gastrointestinal disability other than irritable bowel syndrome, bilateral hearing loss, chronic fatigue syndrome, a disability manifested by loss of smell, a bilateral neurologic disability of the upper and lower extremities, and a sleep disability and for increased ratings for irritable bowel syndrome and status post hysterectomy with history of hysteroscopy.  These letters also notified the Veteran of the definitions of "new and material evidence" and satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the July 2009, May 2013, and September 2014 letters.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.
The July 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claims.  She was notified in the letter that medical or lay evidence could be submitted to substantiate her increased rating claims and was provided with specific examples.  The July 2009 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which her disabilities had worsened.

The July 2009 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, she was afforded VA examinations to assess the nature and etiology of her claimed hearing loss, disability manifested by loss of smell, and neurologic disability of the upper and lower extremities and the severity of her service-connected bilateral otitis externa, irritable bowel syndrome, and status post hysterectomy with history of hysteroscopy.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been afforded VA examinations for her claimed gastrointestinal disability other than irritable bowel syndrome, chronic fatigue syndrome, or sleep disability and opinions as to the etiology of any such disabilities have not otherwise been obtained.  When a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claims of service connection for a gastrointestinal disability other than irritable bowel syndrome and chronic fatigue syndrome, there is no duty to provide an examination or obtain an opinion with respect to these claimed disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

As for the Veteran's claimed sleep disability, there is no competent evidence that the current sleep disability may be related to service. The Veteran has not reported, and the evidence does not reflect, a continuity of symptomatology with respect to her claimed sleep disability.  Also, there is no competent medical or lay evidence that any current sleep disability may be related to service or a service-connected disability, and the Veteran has not alluded to the existence of any such evidence.  Hence, a VA examination or opinion for the claimed sleep disability is not necessary.  See McLendon, 20 Vet. App. at 83.

With respect to the February 2014 Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the February 2014 Board hearing, the undersigned Veterans Law Judge enumerated the issues on appeal at that time (including entitlement to higher initial ratings/increased ratings for bilateral otitis externa, irritable bowel syndrome, and status post hysterectomy with history of hysteroscopy).  The service connection issues listed on the title page of this decision were not on appeal at the time of the February 2014 hearing.  Also, information was solicited from the Veteran regarding the nature and severity of her claimed service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  It was suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

As for the Board's May 2014 remand, the Board instructed the AOJ to, among other things, obtain treatment records contained in the Salt Lake City Vista electronic records system dated since February 2013, ask the Veteran to identify any additional VA or private treatment records, attempt to obtain any such additional records (to include records from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Mark's Hospital, and the University of Utah Medical Center), and afford the Veteran VA examinations to assess the severity of her service-connected bilateral otitis externa, irritable bowel syndrome, and status post hysterectomy with history of hysteroscopy.

As explained above, all available relevant VA treatment records have been obtained and associated with the file (including records contained in the Salt Lake City Vista electronic records system and dated since February 2013).  In addition, VA examinations were conducted in June 2015 to assess the severity of the service-connected bilateral otitis externa, irritable bowel syndrome, and status post hysterectomy with history of hysteroscopy.

Also, the AOJ sent letters to the Veteran in June 2014 and February 2016 and asked her to identify any additional relevant VA or private treatment records and to complete the appropriate release form so as to allow VA to obtain any additional private treatment records.  The June 2014 letter specifically asked her to complete authorizations to allow VA to obtain treatment records from Carbon Medical Service Association, Emery Medical Center, Castle View Hospital, Castle View Clinic, East Carbon Clinic, Provo Regional Hospital, Dr. Griffith, Dr. Cox, Sunnyside Clinic, Utah Valley Regional Hospital, Nita Webber, St. Joseph Gastroenterology, St. Mark's Hospital, and the University of Utah Medical Center.  Copies of the release form (VA Form 21-4142) were included with the June 2014 and February 2016 letters.  

The Veteran has not identified any additional relevant VA treatment records or completed the appropriate release form so as to allow VA to obtain any additional private treatment records in the years since the June 2014 letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional VA treatment records and has not completed the appropriate release form to allow VA to obtain any outstanding private treatment records, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's pertinent May 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Petitions to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283   (1996).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A. Sleep Disability and Bilateral Eye Disability

The RO initially denied the Veteran's claims of service connection for a sleep disability and a bilateral eye disability in a July 2010 rating decision on the basis that there was no current medical evidence of any such disabilities.  Specifically, it was explained that although there was lay and medical evidence of sleep and eye problems during service and following service, there was no confirmed diagnosis of any permanent residual or chronic sleep disorder or eye disability.  

The Veteran was notified of the July 2010 decision by way of a letter dated on July 19, 2010, she did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year with respect to the claim of service connection for a bilateral eye disability.  Therefore, the July 2010 decision became final with respect to the denial of service connection for a bilateral eye disability.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In September 2010, the Veteran submitted a "Medical Examination Report for Commercial Driver Fitness Determination" which indicates that she reportedly experienced sleep disorders with pauses in breathing while asleep, daytime sleepiness, and loud snoring.  As this new record includes evidence of a sleep disability, the Board finds that new and material evidence was received within a year of the July 2010 decision with respect to the claim of service connection for a sleep disability and that the decision did not become final as to that issue.  See Bond, 659 F.3d at; 38 C.F.R. § 3.156 (a)-(b).

The claim of service connection for a sleep disability was readjudicated and again denied by way of a May 2013 rating decision.  The Veteran was notified of the May 2013 decision by way of a letter dated on May 23, 2013, she did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the May 2013 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the July 2010 denial of service connection for a bilateral eye disability and the May 2013 denial of service connection for a sleep disability includes an August 2014 VA mental health medication management note which reflects that the Veteran's active medical problems included obstructive sleep apnea.  Also, the report of a December 2014 VA eye examination includes a diagnosis of bilateral pinguecula of the eyes.  The additional evidence pertains to an element of the claims that was previously found to be lacking (i.e., the existence of current sleep and eye disabilities) and, in conjunction with the evidence of sleep and eye problems in the Veteran's service treatment records, raises a reasonable possibility of substantiating the claims.  The evidence is, therefore, new and material, and the claims of service connection for a sleep disability and a bilateral eye disability are reopened.

B. Gastrointestinal Disability other than Irritable Bowel Syndrome, Hearing Loss, Chronic Fatigue Syndrome, and Disability Manifested by Loss of Smell

The RO initially denied the Veteran's claims of service connection for an intestine polyp, hemorrhoids, and a disability manifested by loss of smell in the July 2010 rating decision on the basis that there was no current medical evidence of any hemorrhoids or disability manifested by loss of smell.  Also, there was no evidence that the Veteran's diagnosed intestine polyp was incurred during or caused by service or that there was any chronic disability associated with the intestine polyp.  The RO explained that although the Veteran was treated for hemorrhoids in service, there was no evidence following service of any permanent residual or chronic hemorrhoid disability or disability manifested by loss of smell subject to service connection.  A colonoscopy performed in December 2008 revealed a hyperplastic polyp in the sigmoid colon, but there was no evidence that the polyp was incurred during or caused by service.  Also, the intestine polyp was considered a laboratory finding and not an actual disability for which service connection could be granted.  
The Veteran was notified of the July 2010 decision by way of the July 2010 letter, she did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the July 2010 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim of service connection for hemorrhoids was again denied in the May 2013 rating decision as new and material evidence had not been submitted.  The RO also initially denied claims of service connection for hiatal hernia, bilateral hearing loss, and chronic fatigue syndrome on the merits in the May 2013 decision on the basis that there was no current medical evidence of any hearing loss to an extent recognized as a disability for VA purposes or any chronic fatigue syndrome and no medical evidence that hiatal hernia had its onset in service or was otherwise related to service.  Specifically, there was no evidence of any complaints of, treatment for, or diagnosis of hiatal hernia in the Veteran's service treatment records and a VA medical opinion indicated that there was no link between the hiatal hernia and service.  Also, there were no current audiometric findings meeting the criteria for hearing loss as defined in 38 C.F.R. § 3.385 (2015) and no medical evidence of any diagnosed chronic fatigue syndrome.

The Veteran was notified of the May 2013 decision by way of the May 2013 letter, she did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the May 2013 decision also became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Thus, the Board will review the evidence submitted since the July 2010 rating decision in order to determine whether it is new and material with respect to the claims of service connection for an intestine polyp and a disability manifested by loss of smell.  Also, the evidence submitted since the May 2013 rating decision will be reviewed to determine whether it is new and material with respect to the claims of service connection for hemorrhoids, hiatal hernia, bilateral hearing loss, and chronic fatigue syndrome.

New evidence received since the July 2010 and May 2013 denials includes VA treatment records, private medical records, VA examination reports, SSA disability records, medical literature submitted by the Veteran, the Veteran's testimony during the February 2014 hearing, and various statements submitted by the Veteran and her representative.  However, there is no new competent evidence of any current gastrointestinal disability other than irritable bowel syndrome related to service or any current hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell.

VA audiologic examinations conducted in May 2013, December 2014, and June 2015 specifically indicate that the Veteran did not have any hearing loss to an extent recognized as a disability for VA purposes or any disability manifested by loss of smell.

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the May 2013 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
15
15
Left ear
10
10
5
5
5

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

During the June 2015 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
15
10
Left ear
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.

As for the claimed disability manifested by loss of smell, the Veteran reported during a December 2014 VA loss of sense of smell and/or taste examination that ever since a facial injury and traumatic brain injury in 2007, she experienced a reduced sense of smell.  For example, when exposed to an odor (e.g., bleach, a campfire) it would take a couple of days before the smell would register in her brain.  An objective examination, however, revealed that she was able to smell various substances recommended for testing (i.e., coffee, soap, oil of lemon, and propyl alcohol), she did not have any loss of sense of smell, and she was not diagnosed as having any such disability.  The examiner who conducted the examination concluded that no deficit of smell was noted on examination and that the Veteran's complaints were felt to be purely subjective.

The Board acknowledges that the Veteran has presented some new arguments as to why she believes service connection is warranted for her claimed disabilities.  For instance, she reported in an October 2015 statement (VA Form 9) that hiatal hernia was due to heavy lifting in service, that chronic fatigue syndrome was secondary to a psychiatric disability, and that loss of smell was due to her service-connected status post nasal fracture.  However, a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, and a final denial on one theory is a final denial on all theories.  In other words, a new theory of entitlement in and of itself is not new and material evidence.  Robinson v. Mansfield, 21 Vet App 545 (2008). Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West, 12 Vet. App. 365 (1999).  In this case, the Veteran has not submitted any new evidence indicating that she has been diagnosed as having any gastrointestinal disability other than irritable bowel syndrome related to service, hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell.  

Moreover, although the Veteran is competent to report symptoms and experiences observable by her senses, the question presented in this case (i.e., whether she has any current gastrointestinal disability other than irritable bowel syndrome related to service or any hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell) is a question as to medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to diagnose a current gastrointestinal disability other than irritable bowel syndrome, hearing loss, chronic fatigue syndrome, or a specific disability manifested by loss of smell or that she is attempting to relate any current symptoms to a specific disability or service, as a lay person she has not been shown to be capable of making such conclusions on such complex medical matters.  Hence, her opinion on this question is not competent evidence.  

Overall, none of the evidence received since the July 2010 and May 2013 denials of the Veteran's claims of service connection for a gastrointestinal disability other than irritable bowel syndrome, bilateral hearing loss, chronic fatigue syndrome, and a disability manifested by loss of smell includes any new evidence that she experiences any current gastrointestinal disability other than irritable bowel syndrome related to service or any current hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell.  The fact remains that there is no new competent medical or lay evidence reflecting that the Veteran has a current gastrointestinal disability other than irritable bowel syndrome related to service or any current hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell.  Also, neither the Veteran nor her representative have alluded to the existence of any such evidence.  Hence, there is no new and material evidence pertaining to the basis for the prior final denials. 

While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107(a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented any new and material evidence pertaining to her claims of service connection for a gastrointestinal disability other than irritable bowel syndrome, bilateral hearing loss, chronic fatigue syndrome, or disability manifested by loss of smell, the appeal must be denied.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Bilateral Neurologic Disability of the Upper and Lower Extremities

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran contends that she has a current bilateral neurologic disability of the upper and lower extremities related to a facial/head/neck injury that she sustained in service.  Service treatment records include references to potential symptoms of a neurologic disability.  For example, service treatment records dated in November 2006 and February 2007 reveal that the Veteran reported that she experienced "prickling paresthesia" in her arms and legs and tingling of the legs. Regardless, the claim of service connection for a bilateral neurologic disability of the upper and lower extremities must nevertheless be denied because there is no adequate competent evidence of any distinct and identifiable neurologic disability of the upper or lower extremities at any time since the Veteran's claim of service connection for a bilateral neurologic disability of the upper and lower extremities was received in April 2013.  

The Veteran reported during a December 2014 VA neurologic examination that she experienced numbness in her hands at night and that there were periodic episodes of foot numbness.  This was also characterized as mild paresthesias and/or dysesthesias in the upper and lower extremities bilaterally and mild numbness in the upper and lower extremities bilaterally.

Examination revealed that upper and lower extremity muscle strength was normal (5/5) bilaterally, that there was no muscle atrophy, that upper and lower extremity reflexes were normal (2+) bilaterally, that upper and lower extremity sensation was normal bilaterally, and that there were no trophic changes.  The Veteran's gait was normal, Phalen's and Tinel's sign testing was negative bilaterally, all upper and lower extremity nerves were normal bilaterally, the Veteran did not use any assistive devices, and there was no functional impairment of an extremity due to a peripheral nerve disability such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner who conducted the December 2014 examination indicated that all nerves were evaluated and he did not diagnose the Veteran as having any neurologic disability of the upper or lower extremities.  The examiner concluded that although the Veteran reported radicular pain during a VA neck examination, there was no objective evidence of any neurologic deficit noted on examination and that her numbness was felt to be a subjective complaint.

The Veteran has not undergone any other reported examinations for a neurologic disability of the upper or lower extremities during the claim period and there is no medical or lay evidence of any other treatment for such a disability during the claim period.  She is certainly competent to report the symptoms of her claimed disability and the Board has no legitimate basis to challenge the credibility of her contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.    

Nevertheless, despite the fact that the Veteran has expressed her belief that she has a current neurologic disability of the upper and lower extremities and she is competent to report symptoms and experiences observable by her senses, the question presented in this case (i.e., whether she has a current neurologic disability of the upper and lower extremities) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n.4.  See also Colantonio, 606 F.3d at 1382.  To the extent that the Veteran is attempting to diagnose a current neurologic disability, as a lay person she has not been shown to be capable of making such conclusions on such a complex medical matter.  The link between any current symptoms and a neurologic disability is one requiring specialized knowledge and testing to understand the complex nature of the nervous system.  The Veteran has not indicated that she has such experience.  Hence, her opinion on this question is not competent evidence.  

To the extent that the Veteran's statements in this regard are competent, the Board finds the specific findings of the trained health care professional who conducted the December 2014 VA examination to be of greater probative weight than the Veteran's more general lay assertions.  

There is no other evidence of any neurologic disability of the upper or lower extremities during the claim period, and neither the Veteran nor her representative has alluded to the existence of any such evidence.  Thus, although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate competent evidence of a post-service neurologic disability of the upper or lower extremities in this case weighs the evidence against a finding of a current disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a bilateral neurologic disability of the upper and lower extremities must be denied.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

B. Sleep Disability

A May 2013 letter from the VA Salt Lake City Health Care System indicates that a sleep study had been performed and that the Veteran was diagnosed as having sleep apnea.  Thus, a current sleep disability has been demonstrated.

Service treatment records include a January 2007 report of treatment for pain and an inability to sleep.  The Veteran was diagnosed as having chronic pain.  She reported during an April 2007 evaluation that she was unable to sleep due to her pain medications.  A diagnosis of insomnia was provided.  Insomnia is also included among the list of medical problems in some of the Veteran's other service treatment records (e.g., a June 2007 primary care note).  Hence, there is evidence of sleep problems in service.

Nevertheless, the Veteran has not reported, and the evidence does not otherwise indicate, that she has experienced a continuity of sleep apnea symptomatology in the years since service.  The objective evidence otherwise indicates that the Veteran's current sleep apnea did not manifest until after service. The earliest post-service clinical evidence of sleep problems is a December 2009 VA mental health telephone encounter note which reflects that the Veteran reported that she was sleeping a lot.  The earliest post-service lay evidence of sleep problems is a June 2009 claim (VA Form 21-4138) in which the Veteran reported that she was experiencing sleep problems.  There is no clinical or lay evidence of any earlier sleep problems following service.

Moreover, as discussed above, the record fails to demonstrate any evidence of a continuity of symptomatology.  Nevertheless, even if there was competent and credible evidence of a continuity of sleep apnea symptomatology in the years since service, an award of service connection for sleep apnea solely on this basis would nonetheless be precluded because sleep apnea is not among the chronic conditions listed in 38 C.F.R. § 3.309(a) (2015).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran has expressed her belief that her sleep apnea is secondary to a psychiatric disability.  Specifically, she reported on an October 2015 VA Form 9 that sleep apnea was secondary to posttraumatic stress disorder (PTSD).  Service connection has not been awarded for PTSD, but the Veteran has been granted service connection for psychotic disorder and an undifferentiated somataform disorder.  Despite the fact that the Veteran is competent to report her observable symptoms and immediately observable cause-and-effect relationships, the question of whether a relationship exists between her current sleep apnea and her service-connected psychiatric disability is a question as to a complex and internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403; with Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377, n.4.  See also Colantonio, 606 F.3d at 1382.  As a lay person, the Veteran has not been shown to be capable of making such conclusions on such a complex medical matter.  Therefore, her opinion on this question is not competent evidence.  
There is no other evidence of a relationship between the Veteran's current sleep apnea and service or a service-connected disability, and neither she nor her representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current sleep apnea manifested in service, is otherwise related to service, or was caused or aggravated by a service-connected disability.  Hence, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for sleep apnea must be denied.  See 38 U.S.C.A. §§ 1110, 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.303.

III. Higher Initial Rating/Increased Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

 Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Bilateral Otitis Externa

The Veteran's bilateral otitis externa is rated under 38 C.F.R. § 4.87, DC 6210.  Under DC 6210, a 10 percent rating is warranted for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  This is the maximum scheduler rating for chronic otitis externa under DC 6210.  38 C.F.R. § 4.87, DC 6210.

In the present case, medical records dated from July 2008 to January 2012 and VA examination reports dated in December 2009 and September 2010 include reports of ear pain (otalgia), itching (pruritis), and drainage, swelling, aural fullness, irritation of the bilateral external auditory canals, decreased hearing, and occasional dizziness/vertigo.  There was no otorrhea.  The symptoms were refractory to cortisporin and mineral oil drops.  The Veteran used Cipro drops and Dexamethasone drops to treat the otitis externa and Loratadine was used to treat pruritis.

Examinations revealed that the ear canals were stenotic and scaly with some erythema and excoriations and that they looked pruritic, inflamed, and swollen.  There was occasional tenderness with pressure on the tragus and with traction on the pinna.  There was no exudate and the tympanic membranes and ossicles were normal bilaterally.  A CT scan revealed normal anatomy of the middle and inner ear with no evidence of cholesteatoma or soft tissue thickening consistent with chronic otitis media.  

During the December 2009 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
15
5
Left ear
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  There was normal middle ear pressure and compliance bilaterally and ipsilateral and contralateral acoustic reflex thresholds were present at 1,000 Hertz in both ears.  The Veteran was diagnosed as having otitis externa and pruritis of the ear canals.

During a February 2012 VA examination, the Veteran reported that she experienced infections in her ears "very often" ("more than 4 times a year").  Her symptoms involved the external ear canal and included dryness and scaling, serous discharge, and itching.  Her symptoms were treated with drops, but her treatment plan did not include taking continuous medication.  There were no vestibular conditions and no benign neoplasm of an ear and the Veteran had not undergone any surgical treatment for an ear disability.

Examination of the external ears, ear canals, and tympanic membranes was normal.  The Veteran's gait was normal, she did not have any benign or malignant neoplasms, metastases, or scars related to her ear disabilities, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of chronic otitis externa was provided.

VA treatment records dated from April to October 2012, the May 2013 VA audiologic examination report, and the Veteran's testimony during the February 2014 hearing include reports of occasional ear drainage and vertigo/dizziness.  Examinations revealed that the external ears, auditory canals, and tympanic membranes were clear bilaterally.  There were no signs of lesions, erythema, edema, or drainage.  There were stenotic ear canals bilaterally which were wet, but there was no infection stigmata.  Overall, the ears looked "quite good bilaterally."  The Veteran's pure tone thresholds recorded during the May 2013 VA examination, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
15
15
Left ear
10
10
5
5
5

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

A June 2015 VA examination report reflects that the Veteran reported that she experienced bilateral ear pain, trouble hearing, and itching of the external ear canals.  Her treatment plan included taking continuous medication for her diagnosed ear disability.  She did not experience any vestibular conditions or benign neoplasm of the ear and she had not undergone any surgical treatment for her disability.

Examination revealed that the external ears, ear canals, and tympanic membranes were normal.  The Veteran's gait was normal, she did not have any benign or malignant neoplasms or metastases related to her ear disability, she did not have any scars, and she did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
15
10
Left ear
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  Acoustic immittance and ipsilateral and contralateral acoustic reflexes were all normal bilaterally.  A diagnosis of chronic otitis externa was provided.

The above evidence reflects that since the effective date of service connection, the Veteran's bilateral otitis externa has been manifested by ear itching, drainage, swelling, and pain with subjective reports of decreased hearing and occasional vertigo.  The Veteran is already in receipt of the maximum schedular rating for chronic otitis externa under DC 6210 (i.e., 10 percent) and a higher schedular rating under this diagnostic code is not possible.  DC 6210 does not provide for a rating higher than 10 percent for any reason, including severity of itching, but recognizes the chronic nature of the impairment.  See 38 C.F.R. § 4.87, DC 6210.

There is no evidence of any otitis media, mastoiditis, cholesteatoma, otosclerosis, Meniere's syndrome, loss of auricle, or benign or malignant neoplasm of the ears at any time during the claim period.  Hence, separate ratings or a rating higher than 10 percent is not warranted under DCs 6200, 6201, 6202, 6205, 6207, 6208, or 6209 at any time since the effective date of service connection.  Also, the Veteran is already in receipt of a separate 10 percent rating under DC 6260 for tinnitus.

The Veteran has reported occasional dizziness/vertigo during the claim period, and she is competent to report such symptoms; there is no basis to discount the credibility of these reports.  The criteria under DC 6204 contemplate dizziness due to peripheral vestibular disorders.  A note to DC 6204 specifies, however, that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this diagnostic code.  In this case, there has been no objective evidence of any dizziness or vestibular disequilibrium at any time during the claim period and the February 2012 and June 2015 VA examination reports specifically indicate that the Veteran's gait was normal and that there were no vestibular conditions.  Thus, a separate compensable rating for dizziness/vertigo is not warranted under DC 6204 at any time during the claim period.

The Veteran has also reported decreased hearing associated with her otitis externa.  As explained above, there has been no evidence showing that the Veteran experiences any hearing loss to an extent recognized as a disability for VA purposes (as defined by 38 C.F.R. § 3.385).  Therefore, a separate compensable rating for hearing loss due to otitis externa is not warranted at any time during the claim period.

Lastly, the Veteran's representative contended in a February 2014 statement that a higher rating was warranted for the Veteran's otitis externa on the basis of malignant otitis externa.  He alludes to the fact that the Veteran has experienced headaches, temporomandibular joint pain, decreased oral intake (nervosa lack of eating), a weakened immune system, and pain that interferes with sleep and that these symptoms are associated with malignant otitis externa.  Nevertheless, there is no evidence that the Veteran has ever been diagnosed as having malignant otitis externa and the VA examinations conducted during the claim period specify that the Veteran does not have any malignant or benign neoplasms of her ears.  Thus, a separate/higher rating is not warranted on the basis of malignant otitis externa or any of its associated symptoms identified by the Veteran's representative.

Hence, an initial rating higher than 10 percent for bilateral otitis externa is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.87, DC 6200-6260. 


B. Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is rated under 38 C.F.R. § 4.114, DC 7319.  Under DC 7319, a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  This is the maximum possible schedular rating under DC 7319.  38 C.F.R. § 4.114, DC 7319.
In this case, the Veteran reported during a May 2008 VA examination that she experienced constant abdominal pain, alternating diarrhea and constipation, nausea, occasional regurgitation into her mouth, and occasional burning in the upper abdomen.  She did not experience any blood in her stool, fistula, or emesis.  Examination revealed that the Veteran appeared to be relatively healthy and that her abdomen was soft with mild lower abdominal tenderness.  There was no rebound, masses, or hepatosplenomegaly.  A diagnosis of irritable bowel syndrome was provided.

Medical records dated from December 2007 to May 2014, a February 2012 VA examination report, and the Veteran's testimony during the February 2014 Board hearing include reports of constant abdominal pain, cramping, occasional nausea and vomiting, epigastric burning, knots in both upper quadrants and flanks, bloating, and flatulence.  The Veteran also experienced constant alternating diarrhea and constipation, with more constipation than diarrhea.  There were 0 to 3 or 4 stools a day.  She occasionally experienced a small bit of leakage a couple of times per year, but there was no incontinence.  Overall, there were frequent episodes of bowel disturbance with abdominal distress.  Continuous medication was required for control of the Veteran's intestinal condition, but she had not undergone any surgical treatment for her disability.  

Examinations revealed that the Veteran's abdomen was round, soft, and nondistended, that there were good/normal bowel sounds, and that there was no rebound/guarding.  There was some flatulence and occasional abdominal tenderness.  There were no benign or malignant neoplasms or metastases or scars related to the Veteran's disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A CT scan revealed that the colon did not appear to be dilated or thickened.  Small bowel loops appeared normal and there was no pathologic adenopathy.  The Veteran was diagnosed as having chronic abdominal pain, intraabdominal adhesions, irritable bowel syndrome, and colitis.

The report of a June 2015 VA intestinal examination reflects that the Veteran reported that she experienced weekly episodes of nausea which lasted all day, vomiting, alternating diarrhea and constipation (the Veteran had to occasionally do perineal splinting to assist in evacuating), abdominal distention, monthly vomiting which lasted a few hours at a time, and abdominal tenderness.  Overall,  she experienced more or less constant episodes of bowel disturbance with abdominal distress and 7 or more episodes of exacerbation and/or attacks of her intestinal condition during the previous 12 months.  Continuous medication was not required for control of the Veteran's intestinal condition and she had not undergone any surgical treatment for her disability.  The Veteran did not experience any weight loss, malnutrition, complications, or any other general health effects attributable to her disability.  Also, there were no benign or malignant neoplasms or metastases, scars, or any other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of irritable bowel syndrome was provided.

The above evidence reflects that the Veteran's irritable bowel syndrome has been manifested by abdominal pain, tenderness, cramping, flatulence, nausea, vomiting, and alternating diarrhea and constipation.  She is already in receipt of the maximum schedular rating for irritable bowel syndrome under DC 7319 (i.e., a 30 percent rating), which is representative of severe irritable colon syndrome with alternating diarrhea and constipation, with more or less constant abdominal distress.  Thus, this is the maximum rating allowable and a higher rating is not warranted under DC 7319 on the basis of the Veteran's diarrhea, constipation, or other abdominal symptoms at any time during the claim period.  38 C.F.R. § 4.114, DC 7319.

The Veteran reported that she has occasionally experienced a small bit of fecal leakage a couple of times per year.  Under DC 7332, a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage.  38 C.F.R. § 4.114, DC 7332.  The Veteran is competent to report fecal leakage and the Board has no reason to doubt the credibility of her report.  Nevertheless, she only reported that a small bit of leakage occurred a couple of times per year and that she did not experience any incontinence.  Hence, the fecal leakage is not constant and any such leakage is not moderate.  Therefore, a separate rating for fecal leakage under DC 7332 is not warranted at any time during the claim period.

C. Status Post Hysterectomy with History of Hysteroscopy

The Veteran's status post hysterectomy with history of hysteroscopy is rated under 38 C.F.R. § 4.116, DC 7618 as removal of the uterus, including corpus.  Under DC 7618, a 100 percent rating is warranted for three months after the removal of the uterus, but not the ovaries.  Thereafter, a 30 percent disability rating is applied.  38 C.F.R. § 4.116, Code 7618.

Service treatment records and a May 2008 VA examination report indicate that the Veteran underwent a hysteroscopy in April 2007 with a curettage because of an abnormal ultrasound.  There was no cancer found and a laparoscopic hysterectomy was subsequently performed in May 2007 due to bleeding and cramping.  Her ovaries were not removed.  She was not experiencing any pelvic pain and was not on hormones or any other treatment.  A diagnosis of hysterectomy secondary to myomatous disease was provided.

A January 2009 VA examination report reveals that the Veteran underwent a hysterectomy in 2007, but that her ovaries were not removed.  She experienced chronic abdominal pain which was probably secondary to adhesions, irritable bowel syndrome, flatulence, and somatization.  The pain was constant and was 7/10 in intensity.  There was no history of any cancer of the uterus and there were no fevers.  The Veteran was diagnosed as having status post hysterectomy with history of hysteroscopy.

The report of a February 2012 VA examination indicates that the Veteran underwent a hysterectomy due to uterine fibroids, pelvic pain, and abnormal bleeding.  Her ovaries were not removed.  She reported that she had experienced abdominal/pelvic pain and vaginal pain ever since the surgery.  There was no history of any trauma to the gynecological system or neoplasm of the gynecological system.  A diagnosis of status post hysterectomy with history of hysteroscopy was provided.

The Veteran reported during the February 2014 hearing and a June 2015 VA examination that she experienced scarring and pulling associated with her hysterectomy and that abdominal and pelvic pain had been present ever since the surgery.  The examination report reiterates that a hysteroscopy was performed in November 2006 for thickened endometrial lining and a concern for uterine polyps.  A hysterectomy was performed in May 2007 and the Veteran's ovaries were left in place.  Although she indicated that she had experienced pelvic and abdominal pain ever since the surgery, the examiner noted that a review of the Veteran's records revealed that she had a history of pelvic and abdominal pain prior to the surgery.  Also, a treatment record from July 2007 revealed that the Veteran reported that 90 percent of her pain was gone following the hysterectomy.  Pelvic imaging had been essentially normal with regard to her pelvis and ovaries.  She did not require treatment or medications for her reproductive tract disability.  

Moreover, the Veteran had experienced episodes of vulvo-vaginitis throughout her reproductive years.  She had not been diagnosed as having any diseases, injuries, or other conditions of the vagina, but was diagnosed with cervical intraepithelial neoplasia in March 2007.  There was no uterine prolapse, the Veteran had not been diagnosed as having any conditions of the Fallopian tubes, and had not undergone any partial or complete oophorectomy.  Also, there was no rectovaginal fistula, urethrovaginal fistula, endometriosis, surgical complications of pregnancy, or benign or malignant neoplasms or metastases related to her gynecological disabilities.  There were scars related to her gynecological disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  The Veteran was tender to palpation on abdominal and pelvic examination, but there was no rebound tenderness or involuntary guarding.

The Veteran was diagnosed as having removal of the uterus via hysterectomy and hemorrhagic ovarian cyst.  The physician who conducted the examination concluded that although the Veteran believed that she experienced abdominal and pelvic pain as a result of her hysterectomy, there was documented evidence of pelvic and abdominal pain in multiple treatment records dated prior to the hysterectomy.  The hysteroscopy was performed prior to the hysterectomy for abnormal uterine bleeding and uterine polyps.  There was imaging evidence of ovarian cysts on and off for several years, but these had all resolved without surgical treatment.  There was no current evidence of any hemorrhagic ovarian cyst or any type of abnormal ovarian cyst (other than follicles).

A June 2015 VA scars examination report reveals that the Veteran had scarring secondary to her hysterectomy.  The hysterectomy scar healed in a normal fashion and was not painful or unstable.  Although the Veteran reported that she experienced three painful scars, these scars were laparoscopic scars which were unrelated to her hysterectomy scar.  Examination revealed that the hysterectomy scar was linear, measured 10 centimeters long, and did not result in any limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scar.

The evidence reflects that the Veteran underwent a hysterectomy in May 2007.  As her increased rating claim was received in November 2008 (i.e., more than three months following the surgery), a 100 percent rating is not warranted under DC 7618.  She is already in receipt of the maximum schedular rating that is provided under DC 7618 following the initial 3 month period following a hysterectomy (i.e., 30 percent).  A higher (50 percent) rating for a hysterectomy is only warranted under DC 7617 if there is complete removal of the uterus and both ovaries.  38 C.F.R. § 4.116, DC 7617.  In this case, only the Veteran's uterus was removed.  There is no evidence that her ovaries were removed, and she has not claimed otherwise.  Hence, a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4116, DCs 7617, 7618.

There is evidence of scarring associated with the Veteran's hysterectomy.  To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effect (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2015). 

In this case, the scarring associated with the Veteran's hysterectomy does not involve the head, face, or neck and there is no evidence that such scarring is deep, nonlinear, affects an area of at least 6 square inches, is unstable or painful, or has any other disabling effects.  Hence, a separate compensable rating for scarring associated with the Veteran's hysterectomy is not warranted at any time during the claim period.  Id.   

D. Extraschedular Consideration/Special Monthly Compensation (SMC)

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the symptoms associated with the Veteran's irritable bowel syndrome and status post hysterectomy with history of hysteroscopy are all contemplated by the appropriate rating criteria as set forth above.  Specifically, her symptoms of abdominal pain, tenderness, cramping, flatulence, nausea, vomiting, and alternating diarrhea and constipation are all contemplated by DC 7319 in that this diagnostic code specifically identifies alternating diarrhea and constipation as one of its criteria and otherwise provides a rating based upon the extent to which all other symptoms cause "abdominal distress."  Also, fecal leakage is contemplated by DC 7332.  The Veteran's hysterectomy is specifically contemplated by DC 7618 which provides a rating based upon removal of the uterus.  Also, DC 6210 specifically lists the Veteran's symptoms of swelling, discharge, and itching associated with her otitis externa.  To the extent that she has reported hearing loss and dizziness, DC 6100 provides a rating for hearing loss and DC 6204 provides a rating for dizziness to the extent that there are objective findings supporting a diagnosis of vestibular disequilibrium.

The Board recognizes that the Veteran's ear pain is not specifically contemplated by DC 6210.  However, the evidence of record does not demonstrate that the Veteran's ear pain has caused marked interference with employment or frequent periods of hospitalization.   In fact, the February 2012 and June 2015 VA examination reports specify that the Veteran's otitis externa does not impact her ability to work.  Also, the evidence does not demonstrate frequent hospitalizations due to the otitis externa.  

In sum, the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1). 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Lastly, the Veteran is already receiving SMC under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.  She is also in receipt of SMC under 38 U.S.C.A. § 1114(s) on account of psychotic disorder and undifferentiated somataform disorder rated 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent or more.


ORDER

As new and material evidence has been received, the claim of service connection for a sleep disability is reopened, and the appeal of this issue is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a bilateral eye disability is reopened, and the appeal of this issue is granted to this extent only.

As new and material evidence has not been received, the claim of service connection for a gastrointestinal disability other than irritable bowel syndrome (to include hiatal hernia, hemorrhoids, and an intestine polyp) is not reopened, and the appeal of this issue is denied.

As new and material evidence has not been received, the claim of service connection for bilateral hearing loss is not reopened, and the appeal of this issue is denied.

As new and material evidence has not been received, the claim of service connection for chronic fatigue syndrome is not reopened, and the appeal of this issue is denied.

As new and material evidence has not been received, the claim of service connection for a disability manifested by loss of smell is not reopened, and the appeal of this issue is denied.

Entitlement to service connection for a bilateral neurologic disability of the upper extremities is denied.

Entitlement to service connection for a bilateral neurologic disability of the lower extremities is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating higher than 10 percent for bilateral otitis externa is denied.

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome is denied.

Entitlement to a rating in excess of 30 percent for status post hysterectomy with history of hysteroscopy is denied.


REMAND

The Veteran contends that she has a current neck disability and a current bilateral eye disability and that these disabilities are related to an injury that she sustained in service when she was hit in the face with a heavy bar.  VA examinations were conducted in December 2014 to assess the nature and etiology of the claimed neck and eye disabilities and the Veteran was diagnosed as having a cervical strain and bilateral pinguecula of the eyes.

The examiners who conducted the examinations opined that the Veteran's neck and eye disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  As for the neck disability, the examiner reasoned that there was no objective evidence that the neck disability was secondary to the Veteran's facial/head trauma from being struck by a metal bar and that her available medical records did not mention neck pain as the result of her injury in service.

With respect to the eye disability, the examiner explained that a review of the records does not demonstrate any direct eye trauma due to the May 2007 facial injury.  Pingueculae are felt to form in response to chronic ultraviolet light exposure and perhaps other chronic irritation, but they are not felt to be caused or contributed to by mechanical trauma.

The December 2014 opinions are both insufficient because they do not acknowledge or comment on the evidence of neck and eye symptoms in the Veteran's service treatment records.  Specifically, a February 2007 service treatment record reflects that she was treated for swollen eyelids and was diagnosed as having conjunctivitis.  Also, she was treated in July 2007 for neck pain and a knot in the muscle at the base of her neck.  As the December 2014 opinions do not comment on these in-service neck and eye problems, a remand is necessary to obtain addendum opinions (preferably from the examiners who conducted the December 2014 neck and eye examinations) as to the etiology of the Veteran's current neck and eye disabilities.

Moreover, the Veteran was afforded a VA examination in June 2015 to assess the severity of her service-connected residuals of a nasal fracture.  The examination report, however, does not specifically indicate whether and to what extent there was any obstruction of the Veteran's nasal passage(s) due to traumatic deviation of the septum.  This finding is necessary to properly rate the Veteran's disability under the applicable diagnostic code.  In addition, an opinion should be obtained as to whether the rhinitis and associated nasal passage obstruction which was noted during an August 2012 VA examination is associated with the service-connected residuals of a nasal fracture.  Therefore, an addendum opinion should also be obtained (preferably from the examiner who conducted the June 2015 VA nose examination) as to whether there was any nasal passage obstruction during that examination and as to the etiology of the rhinitis noted during the August 2012 examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the December 2014 VA neck examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand) and provide a new opinion as to the etiology of any current neck disability.

If the individual who conducted the December 2014 VA neck examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any current neck disability identified (i.e., any neck disability diagnosed since April 2013), the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current neck disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's neck pain in service in July 2007, is related to the injury sustained in service when she was hit in the face with a metal bar, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should acknowledge and comment on all neck disabilities diagnosed since April 2013, the Veteran's neck symptoms in service in July 2007, and the injury sustained in service when she was hit in the face with a metal bar.  

The opinion provider must provide reasons for each opinion given.

2.  Ask the examiner who conducted the December 2014 VA eye examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand) and provide a new opinion as to the etiology of any current eye disability.

If the individual who conducted the December 2014 VA eye examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any current eye disability identified (i.e., any eye disability diagnosed since April 2013), the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current eye disability had its clinical onset in service, is related to the Veteran's conjunctivitis in service in February 2007, is related to the injury sustained in service when she was hit in the face with a metal bar, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should acknowledge and comment on all eye disabilities diagnosed since April 2013, the Veteran's conjunctivitis in service in February 2007, and the injury sustained in service when she was hit in the face with a metal bar.  

The opinion provider must provide reasons for each opinion given.

3.  Ask the examiner who conducted the June 2015 VA nose examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand) and provide information as to the presence and extent of any obstruction of the nasal passage(s) due to traumatic deviation of the septum and an opinion as to the etiology of the rhinitis noted during the August 2012 VA nose examination.

If the individual who conducted the June 2015 VA nose examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain information from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should specify whether there was any obstruction of the nasal passage(s) due to traumatic deviation of the septum during the June 2015 VA nose examination.  If so, the opinion provider should report the extent of any such obstruction and whether one or both nasal passages were affected.

The opinion provider should also answer the following question:

Is it at least as likely as not (50 percent probability or more) that the rhinitis noted during the August 2012 VA nose examination is a symptom associated with the Veteran's service-connected residuals of a nasal fracture?

The opinion provider must provide reasons for each opinion given.

4.  If a full benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


